TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00217-CV



                                      In re Kirt Allen Esthay


                     ORIGINAL PROCEEDING FROM CONCHO COUNTY



                             MEMORANDUM OPINION


               Relator, Kirt Allen Esthay, an inmate in the Texas Department of Criminal Justice,

has filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code § 22.221; see

also Tex. R. App. P. 52.1. In his petition, Esthay asks us to issue a writ of mandamus directed to the

Runnels County Sheriff and the Concho County District Clerk.

               By statute, this Court has the authority to issue a writ of mandamus against “a judge

of a district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction. See Tex. Gov’t Code § 22.221. Neither the Runnels County Sheriff nor

the Concho County District Clerk is a party against whom we may issue a writ of mandamus. Nor

has Esthay demonstrated that the exercise of our writ power is necessary to enforce our jurisdiction.

We have no jurisdiction to grant Esthay any relief. Accordingly, the petition for writ of mandamus

is dismissed for want of jurisdiction.
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: April 15, 2015




                                              2